 



EXHIBIT 10.45
ACKNOWLEDGEMENT AND RELEASE AGREEMENT
     J.S.B. Jenkins, President and CEO of Tandy Brands Accessories, Inc. (the
“Company”), an individual (hereinafter referred to as “Executive”), and the
Company, in consideration of the mutual agreements and covenants set forth in
this Acknowledgement and Release Agreement (“Agreement”), hereby agree as
follows:
W I T N E S S E T H:
     WHEREAS, the Company established the Tandy Brands Accessories, Inc.
Supplemental Executive Retirement Plan (the “SERP”), effective as of January 1,
2003, to provide retirement income to a select group of key management personnel
and highly compensated employees who contribute materially to the continued
growth, development and future of the business success of the Company;
     WHEREAS, Executive was a participant in and had accrued a benefit under the
terms of the SERP;
     WHEREAS, the Company has determined that it is in the Company’s best
interest that the SERP be terminated;
     WHEREAS, Section 5.1 of the SERP provides that the Company reserves the
right to amend or terminate the plan when, in the sole opinion of the Company,
such amendment or termination is advisable;
     WHEREAS, the Company and Executive have mutually agreed that, in connection
with the termination of the SERP, it is in the Company’s and Executive’s best
interests to enter into this Agreement pursuant to which the Executive will
waive his right to any benefit which he had accrued under or to which he would
be entitled as a result of the termination of the SERP in return for the
benefits described herein;
     WHEREAS, the Company and Executive agree that, in connection with the
termination of the SERP, Executive shall be entitled to a benefit equal to
(i) the balance, as of the effective date of the termination of the SERP and
after the payment of any other benefits due and payable under the SERP to any
other participants in the SERP, of any funds remaining in the rabbi trust (the
“Trust”) established by the Company for the purpose of setting aside amounts to
assist the Company in satisfying its obligation under the SERP (the “Present
Benefit”), plus (ii) beginning with the 2006 fiscal year and continuing until
June 30, 2008, an additional $330,593 for each such fiscal year will be accrued
on the books of the Company, or, at the Company’s discretion, contributed to the
Trust (the “Future Benefit,” and, together with the Present Benefit, the
“Benefits”); provided, however, that Executive remains employed with the Company
for the fiscal year; and, provided further, however, that Executive is still
employed with the Company on the last day of any such fiscal year; and
     WHEREAS, the Company and Executive (i) acknowledge that the benefits
provided under this Agreement are subject to the requirements of section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), and (ii) agree,
notwithstanding any provision of this

 



--------------------------------------------------------------------------------



 



Agreement to the contrary, that to the extent any provision of this Agreement is
found, prior to the end of any permitted transition period authorized by the
Internal Revenue Service, to violate section 409A of the Code or any official
guidance issued by the Internal Revenue Service with respect to section 409A of
the Code, they will modify terms of this Agreement the extent necessary to
comply with the requirements of section 409A of the Code.
     NOW, THEREFORE, by the Company’s and Executive’s signatures below,
     Executive acknowledges and agrees that Executive’s Present Benefit will
continue to be held by the Trust and will be invested by the Trust in accordance
with the terms of the Trust as from time to time in effect during the term of
this Agreement until Executive, Executive’s Contingent Annuitant, as such term
is defined under the terms of the SERP, or such other beneficiary as Executive
may designate, provided such beneficiary designation is in a form acceptable to
the Company, is entitled to receive the Present Benefit as herein provided.
     The Company acknowledges and agrees that, beginning with the 2006 fiscal
year and continuing for each fiscal year thereafter until June 30, 2008, an
additional $330,593 for each such fiscal year will be accrued on the books of
the Company, or, at the Company’s discretion, contributed to the Trust, for the
benefit of Executive; provided, however, that Executive remains employed with
the Company for the fiscal year; and, provided further, however, that Executive
is still employed with the Company on the last day of any such fiscal year. If
any part of the Future Benefit is accrued on the books of the Company, it shall
accrue interest at a rate per annum equal to the Company’s cost of borrowing in
effect from time to time during the term of this Agreement until Executive,
Executive’s Contingent Annuitant, as such term is defined under the terms of the
SERP, or such other beneficiary as Executive may designate, provided such
beneficiary designation is in a form acceptable to the Company, is entitled to
receive the Future Benefit as herein provided. If any part of the Future Benefit
is contributed to the Trust, such funds will be invested by the Trust in
accordance with the terms of the Trust as from time to time in effect during the
term of this Agreement until Executive, Executive’s Contingent Annuitant, as
such term is defined under the terms of the SERP, or such other beneficiary as
Executive may designate, provided such beneficiary designation is in a form
acceptable to the Company, is entitled to receive the Future Benefit as herein
provided.
     Executive acknowledges that the Benefits, together with any and all
earnings thereon under the terms of the Trust or interest accrued on the books
of the Company as herein provided, all as described in this Agreement, are in
full accord and satisfaction of any obligation the Company originally had with
to Executive pursuant to the terms of the SERP, and Executive releases the
Company from any and all obligations which may exist under the SERP with respect
to the provision of benefits to Executive pursuant to its terms.
     Executive requests that Executive’s Benefits under this Agreement, together
with any and all earnings thereon under the terms of the Trust or interest
accrued on the books of the Company as herein provided, be paid:

2



--------------------------------------------------------------------------------



 



     þ in a lump sum in cash as soon as is administratively practicable
following Executive’s termination of service with the Company.
     o in ___equal annual installments payable as soon as administratively
practicable following the January 1st of each calendar year with the first
payment to begin as soon as is administratively practicable following
Executive’s termination of service with the Company.
     Executive acknowledges that if Executive dies prior to receipt of the
entire amount of the Benefits, together with any and all earnings thereon under
the terms of the Trust or interest accrued on the books of the Company as herein
provided, due to Executive under the terms of this Agreement, any amount
remaining due and payable under this Agreement will be paid to Executive’s
Contingent Annuitant, as such term is defined under the terms of the SERP, or
such other beneficiary as Executive may designate provided such beneficiary
designation is in a form acceptable to the Company.
     Executive understands and acknowledges that the benefit otherwise payable
under this Agreement shall be to the extent applicable to such benefit governed
by terms of the SERP on the date the SERP was terminated.
     The Company and Executive (i) acknowledge that the benefits provided under
this Agreement are subject to the requirements of section 409A of Code, and
(ii) agree, notwithstanding any provision of this Agreement to the contrary,
that to the extent any provision of this Agreement is found, prior to the end of
any permitted transition period authorized by the Internal Revenue Service, to
violate section 409A of the Code or any official guidance issued by the Internal
Revenue Service with respect to section 409A of the Code, they will modify terms
of this Agreement the extent necessary to comply with the requirements of
section 409A of the Code.
     This Agreement shall become effective and in full force and effect on the
day and at the time the SERP is terminated in accordance with its terms. If the
SERP is not terminated, then this Agreement shall be of no force and effect, and
all Executive’s rights under the SERP shall remain in full force and effect.
Executed this 19th day of August, 2005.

              TANDY BRANDS ACCESSORIES, INC.
 
       
 
  By:   /s/ Mark J. Flaherty
 
       
 
       
 
  Its:   Chief Financial Officer
 
            J.S.B. JENKINS
 
            /s/ J.S.B. Jenkins      

3